Case 5:19-mj-00333-STE Document 7 Filed 06/21/19 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA ORDER OF TEMPORARY DETENTION

PENDING HEARING PURSUANT TO

VS. BAIL REFORM ACT

JAMES CHRISTOPHER BENVIE Case Number:_M-19-333-STE _

 

 

 

Defendant
Charging District:_District of New Mexico
Upon Motion of the: Charging District's Case Number:_CR-19-1715-RB
xX] Government and request for continuance by Government.
[_] Government and request for continuance by Defendant.
[] Government and request for continuance by both Government and Defendant.
it is ORDERED
that a detention hearing is set for Tuesday, June 25, 2019 at 1:30 p.m.
Date Time
before UNITED STATES MAGISTRATE JUDGE SHON T. ERWIN

 

U.S. Courthouse, 200 N.W. 4th Street, Courtroom 103 _, Oklahoma City, Oklahoma 73102

Pending this hearing, the defendant shall be held in custody by (the United States Marshal) (

) and produced for the hearing.

 

Other Custodial Official

Friday, June 21, 2019 Beal Rake cad

Date SHON T. ERWIN
UNITED STATES MAGISTRATE JUDGE

 

 

 

*If not held immediately upon defendant’s first appearance, the hearing may be continued for up to three days upon motion of the Government, or up to
five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).

A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that may be asserted

only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government or upon the
judicial officer’s own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or
intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.

SR-O1-2016
